Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Applicant argues none of the applied references; Patana (US 20170183035), Schiffmann (US 20100076684), Clarke (US 20150153735), and Choi (US 20120203428), teach the newly amended limitations of each of the independent claims of using “a random value that is generated by a random number generator, wherein the random value is selected from within a range of values”. In particular, that Schiffmann does not remedy this deficiency as the “random variable” of Schiffmann is not the same as the random value recited in the now amended claims. 
However, these amendments have necessitated a new reference, Non-Patent Literature Ma, which has been used to address this challenged limitation. Ma teaches using a random number to determine a trajectory to follow and based on this random number, either following a first aggressive trajectory, or performing a random tree trajectory search, which also requires a random number. Both of these random numbers must be generated by a random number generator. Clarke and Choi have not been applied to the independent claims. 
As such, this argument is moot and the independent claims have been rejected in full using Patana in view of Schiffmann and Ma.
Applicant argues that the travel path of Patana is not determined based on a center of the road lane, as now recited in the amended claims, and instead based on a non-random method of calculating the amount and direction of lane shift, not based on an offset from lane center. Further, that simply because Patana discloses a lane shift on a roadway that has a center, as all roadways do, does not mean it teaches the travel path is determined based on the center of the road lane. 
However, in [0019] and [0020], Patana discloses a shifting left or right from a lane center, as such, Patana discloses determining a travel path of the vehicle based on a road center, and does not merely disclose that there is a lane center. 
As such this argument is unpersuasive. 
Applicant argues Clarke and Choi do not remedy the above challenged deficiencies.  
However, neither Clarke, nor Choi, are necessary to remedy any challenged deficiencies, and therefore this argument is unpersuasive. 
Applicant argues each of the dependent claims is allowable by virtue of its dependency on an allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-31, 36, 38-41, 43, 46, 49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Patana (US 20170183035) in view of Schiffmann et al. (US 20100076684) and Non-Patent Literature Liang Ma, “A Fast RRT Algorithm for Motion Planning of Autonomous Vehicles” (“Ma”).
In regards to claim 26, Patana teaches a system for managing an autonomous vehicle (Fig 1B, 4, 5), the system comprising: 
an interface to provide sensor data; ([0036] vehicle sensors 132 observe surrounding environment. Sensors must interface for controllers to operate using sensor data.) and 
a vehicle control system comprising processing circuitry to: ([0029] vehicle includes onboard vehicle behavior controllers 137 and steering controller, Fig 5 which are made up of circuitry.)
determine a travel path in the road lane indicated by the sensor data, based on a center of the road lane, the travel path being offset from the center of the road lane by the offset value; and ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.)
cause a steering system of the autonomous vehicle to follow the travel path. ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
	Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
	Patana does not teach:
calculate an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, and wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
	However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 
	Further, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, by incorporating the teachings of Schiffmann and Ma, such that the system generates, determines, or receives a random variable from a random number generator that corresponds to the width of a road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 
	The motivation to do so is that, as acknowledged by Schiffmann, such an incorporation allows for improved determinations accounting for uncertainties and movements ([0004]), which one of ordinary skill would have recognized improves the safety of the vehicle and passengers, as well as other vehicles. Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).

In regards to claim 28, Patana, as modified by Schiffmann and Ma, teaches the system of claim 26, wherein to determine the travel path, the processing circuitry of the vehicle control system is to: 
identify a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.)
wherein the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 29, Patana, as modified by Schiffmann and Ma, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to:
access a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and
identify the road condition using the geographical position of a potential obstacle and a geographical position of the autonomous vehicle. ([0023] all traffic for a given roadway may be instructed to shift based upon the road database. As this is specific to a given roadway, it must be based both upon the location of the road condition, on that roadway, and the vehicles also being on that roadway.)

In regards to claim 30, Patana, as modified by Schiffmann and Ma, teaches the system of claim 29, wherein the database of road conditions is populated, at least in part, by a community of drivers. ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)

In regards to claim 31, Patana, as modified by Schiffmann and Ma, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to: 
obtain, via the interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and
identify the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 36, Patana teaches a method of managing an autonomous vehicle (Fig 2, 3), the method comprising: 
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)
determining a travel path in the road lane indicated by the sensor data, based on a center of the road lane the travel path being offset from the center of the road lane by the offset value; ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.) and
causing a steering system of the autonomous vehicle to follow the travel path. ([0041] in step 218, when it is determined safe to enter shift control, the vehicle is steered to shift off center of the lane.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, and wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 
Further, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, by incorporating the teachings of Schiffmann and Ma, such that the method generates, determines, or receives a random variable from a random number generator that corresponds to the width of the road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 
The motivation to do so is that, as acknowledged by Schiffmann, such an incorporation allows for improved determinations accounting for uncertainties and movements ([0004]), which one of ordinary skill would have recognized improves the safety of the vehicle and passengers, as well as other vehicles. Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).

In regards to claim 38, Patana, as modified by Schiffmann and Ma, teaches the method of claim 36, wherein determining the travel path comprises:
identifying a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.) 
wherein calculating the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 39, Patana, as modified by Schiffmann and Ma, teaches the method of claim 38, wherein identifying the road condition comprises:
accessing a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and
identifying the road condition using the geographical position of a potential obstacle and a geographical position of the autonomous vehicle. ([0023] all traffic for a given roadway may be instructed to shift based upon the road database. As this is specific to a given roadway, it must be based both upon the location of the road condition, on that roadway, and the vehicles also being on that roadway.)

In regards to claim 40, Patana, as modified by Schiffmann and Ma, teaches the method of claim 39, wherein the database of road conditions is populated, at least in part, by a community of drivers. ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)

In regards to claim 41, Patana, as modified by Schiffmann and Ma, teaches the method of claim 39, wherein the database of road conditions is personal to an operator of the autonomous vehicle. ([0019] amount of lane shift may be varied based upon vehicle characteristics and type, such as weight, length, width, stability, and degree of automation. As such the database must be personalized as well to adequately provide an input.)

In regards to claim 43, Patana, as modified by Schiffmann and Ma, teaches the method of claim 38, wherein identifying the road condition comprises: 
obtaining, via an interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and 
identifying the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 46, Patana, as modified by Schiffmann and Ma, teaches the method of claim 38, wherein the road condition is a road rut. ([0002] more frequently traveled areas of lanes become road ruts. [0021] road conditions may be identified with patrol vehicles and [0055] by the vehicle's sensors.)

In regards to claim 49, Patana teaches at least one non-transitory machine-readable medium including instructions for managing an autonomous vehicle, which when executed by a machine, cause the machine to perform operations comprising: ([0060] features of disclosure are stored on nontransitory computer readable medium.)
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)
determining a travel path in the road lane indicated by the sensor data based on a center of the road lane, the travel path being offset from the center of the road lane by the offset value; ([0019], [0020] vehicle may be caused by automated means to travel offset from the center of a lane.) and 
causing a steering system of the autonomous vehicle to follow the travel path. ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value that is generated by a random number generator, wherein the random value is selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 
Further, Ma teaches a fast rapidly-exploring random tree, which is applied to trajectory planning of an autonomous vehicle, which bases the strategy on the probability associated with a random value bounded between 0 and 1 (Pages 3, 4). Based on this determination, which starts with a random value, a number of random trajectories based on bounding conditions to satisfy a goal are determined, forming a tree of trajectory nodes. This can be used in the specific case of lane keeping (Page 5, Fig 5), which results in an offset within the lane based on the random trajectories or an aggressive extension strategy. A random trajectory requires a random number generator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control instructions of Patana, by incorporating the teachings of Schiffmann, such that the system generates, determines, or receives a random variable from a random number generator that corresponds to the width of the road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation, at least in part using a fast rapidly-exploring random tree for trajectory planning. 
The motivation to do so is that, as acknowledged by Schiffmann, such an incorporation allows for improved determinations accounting for uncertainties and movements ([0004]), which one of ordinary skill would have recognized improves the safety of the vehicle and passengers, as well as other vehicles. Likewise, as suggested by Ma, such a fast rapidly-exploring random tree used for trajectory determination allows for accurately and quickly reaching a goal using a planned efficient trajectory (Page 2, left column).

In regards to claim 51, Patana, as modified by Schiffmann and Ma, teaches the system of claim 26. 
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Patana, as already modified by Schiffmann and Ma, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 26. 

In regards to claim 52, Patana, as modified by Schiffmann and Ma, teaches the method of claim 36.
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Patana, as already modified by Schiffmann and Ma, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 36. 

In regards to claim 53, Patana, as modified by Schiffmann and Ma, teaches the non-transitory machine-readable medium of claim 49.
Patana also teaches a vehicle may be caused by automated means to travel offset from the center of a lane ([0019], [0020]).
Ma teaches determining lane keeping control while reducing the amount of meandering in the followed trajectory (Page 5). This is an algorithm performing lane motion stabilization, that navigates the vehicle and the random values are input into this algorithm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control instructions of Patana, as already modified by Schiffmann and Ma, by further incorporating the teachings of Ma, such that motion within the lane is stabilized by refining the chosen trajectory by selecting a path with low levels of meandering.
The motivation to do so is the same as suggested by Ma in regards to claim 49.

Claims 32-35, 44, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Patana in view of Schiffmann and Ma, in further view of Clarke et al. (US 20150153735).
In regards to claim 32, Patana, as modified by Schiffmann and Ma, teaches the system of claim 31.
Patana, as modified by Schiffmann and Ma, does not teach: wherein the sensor data includes image data, and wherein to identify the road condition, the vehicle control system is to use an image classifier to identify a potential obstacle represented in the image data.
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Schiffmann and Ma, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.
The motivation to do so is that, as acknowledged by Clarke, this allows a vehicle to better recognize information representing the environment of the vehicle, allowing the vehicle to more safely drive in an autonomous mode ([0005]).

In regards to claim 33, Patana, as modified by Schiffmann, Ma, and Clarke, teaches the system of claim 32, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance measuring sensor used to determine road features may be a radar. All types and frequencies of radar are equally included in the teachings.)

In regards to claim 34, Patana, as modified by Schiffmann and Ma, teaches the system of claim 26.
Patana also teaches vehicle may communicate database information indicating the location of road and traffic conditions through vehicle-to-vehicle communication ([0021]).
Patana, as modified by Schiffmann and Ma, does not teach: wherein to determine the travel path, the vehicle control system is to: 
negotiate to platoon with a lead vehicle in the road lane; and
obtain the offset value from the lead vehicle.
However, Clarke teaches a vehicle may determine a lane offset by mimicking a leading vehicle ([0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Schiffmann and Ma, by incorporating the teachings of Clarke, such that the host vehicle may mimic a leading vehicle which is platooning and obtaining the offset value from the lead vehicle.
The motivation to do so is that, as acknowledged by Clarke, adjusting, for example, based on a lead vehicle, allows for a vehicle to be controlled more safely and accurately ([0005]).

In regards to claim 35, Patana, as modified by Schiffmann, Ma, and Clarke, teaches the system of claim 34, wherein to negotiate to platoon with the lead vehicle, the vehicle control system uses a vehicle-to-vehicle communication link. ([0021] vehicle-to-vehicle communication may be performed to exchange information. As modified, this must include when platooning.)

In regards to claim 44, Patana, as modified by Schiffmann and Ma, teaches the method of claim 43.
Patana, as modified by Schiffmann and Ma, does not teach: wherein the sensor data includes image data, and wherein identifying the road condition comprises using an image classifier to identify a potential obstacle represented in the image data. 
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, as already modified by Schiffmann and Ma, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.
The motivation to do so is that, as acknowledged by Clarke, this allows a vehicle to better recognize information representing the environment of the vehicle, allowing the vehicle to more safely drive in an autonomous mode ([0005]).

In regards to claim 45, Patana, as modified by Schiffmann, Ma, and Clarke, teaches the method of claim 44, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance measuring sensor used to determine road features may be a radar. All types and frequencies of radar are equally included in the teachings.)

In regards to claim 47, Patana, as modified by Schiffmann and Ma, teaches the method of claim 36.
Patana, as modified by Schiffmann and Ma, does not teach: wherein determining the travel path comprises:
identifying an object near the autonomous vehicle; and
wherein the offset value is further calculated based on the object.
Clarke teaches a processing unit that recognizes the presence of another vehicle that may be encroaching in the vicinity of the vehicle and determine an offset profile shifting the vehicle over in the lane if there is sufficient space ([0314]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann and Ma, by incorporating the teachings of Clarke, such that nearby vehicles that may encroach on the host vehicle may adjust the lane position of the host vehicle.
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

In regards to claim 48, Clarke teaches the system may determine that an encroaching vehicle has passed a collision threshold, for example being closer than a predetermined distance ([0316]), and if the vehicle has passed the collision threshold taking an evasive action, which may include steering ([0317]) or returning to a midpoint in a lane ([0318], [0319]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann, Ma, and Clarke, by further incorporating the teachings of Clarke, such that a threshold distance from a second vehicle is maintained.
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Patana in view of Schiffman and Ma, in further view of Choi et al. (US 20120203428).
In regards to claim 42, Patana, as modified by Schiffmann and Ma, teaches the method of claim 39.
Patana, as modified by Schiffmann and Ma, does not teach: wherein the database of road conditions is stored on a mobile device of an operator of the autonomous vehicle.
However, Choi teaches a database representing the condition of roads can be saved to onboard data storage with a customer phone ([0021]). The data store may be conventionally located on the phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann and Ma, by incorporating the teachings of Choi, such that the road condition database is stored onboard the vehicle, which includes on the phone of a customer.
The motivation to do so is that, as acknowledged by Choi, doing so allows a vehicle to adjust preemptively for upcoming road conditions ([0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zagorski et al. (US 20130151058) teaches a system and method that observes the behavior of leading vehicles to account for potentially unseen road hazards.
Stein (US 20180194286) teaches using a camera attached to a vehicle to determine the presence and characteristics of road surface features ahead of the vehicle.
Christensen et al. (US 20170096139) teaches lane shifting by an arbitrary amount to adjust visibility and prepare for a lane departure event. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661            

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661